Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 7, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 14 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). Defendant’s prior convictions were highly probative with regard to his credibility, and the court minimized any prejudice by directing that defendant’s prior first-degree robbery conviction be elicited only as an unspecified felony.
The prosecutor was properly permitted to inquire into defendant’s parole status and a prior theft allegation against him, since defendant opened the door to such questioning (see People v Mendez, 221 AD2d 162 [1995], lv denied 87 NY2d 923 [1996]; People v Cain, 207 AD2d 720 [1994] , lv denied 84 NY2d 933 [1994]). Concur — Mazzarelli, J.P., Andrias, Friedman, Mar-low and Gonzalez, JJ.